MEMORANDUM2
Michael Howard Hunter appeals from the district court’s the denial of his motion for discharge from supervised release. His underlying conviction by guilty plea is for bank robbery, in violation of 18 U.S.C. § 2113(a). Hunter’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and has moved to withdraw on the ground that the appeal does not have merit. Hunter has not filed a pro se supplemental brief. Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.